In this year 
2014, proclaimed by the General Assembly as the 
International Year of Solidarity with the Palestinian 
People, Israel has chosen to make it the year of a new 
war of genocide perpetrated against the Palestinian 
people. It is the year in which the Assembly, on behalf 
of the countries and peoples of the world, conveyed 
the world’s yearning and determination to make a just 
peace that would achieve freedom and independence 
for the Palestinian people in their State of Palestine 
alongside Israel. The occupying Power has chosen to 
defy the entire world by launching its war on Gaza, in 
which its jets and tanks brutally destroyed lives and 
devastated the homes, schools and dreams of thousands 
of Palestinian children, women and men and, in reality, 
destroying any remaining hopes for peace.

I addressed the Assembly on similar days in 2012 
(see A/67/PV.12), when I cautioned that the colonial 
occupying Power was preparing a new Nakba against 
the Palestinian people. I appealed to the Assembly then 
to prevent a new Nakba and to support the establishment 
of a free and independent State of Palestine. I returned 
to the Assembly Hall two months later (see A/67/PV.44) 
as Palestine was healing its wounds and its people were 
burying their beloved martyred children, women and 
men after yet another war waged then against the Gaza 
Strip. On that day, I stated that there was certainly 
not a single person in the world who needed the loss 
of the lives of thousands of Palestinian children in 
order to confirm that Israel insisted on occupation. The 
international community also did not need thousands 

of deadly raids and tons of explosives to remind it that 
there was an occupation that must end and a people who 
must be freed.

Again today, we find ourselves full of grief and 
bitterness, raising the same long-standing conclusions 
and questions after a new war, the third in five years, 
waged by that racist occupying State against Gaza, 
a small, densely populated and precious part of our 
country. The difference today is that the scale of 
that genocidal crime is larger. The list of martyrs, 
especially children, has grown, as hs the number of 
the wounded, the disabled and the dozens of families 
who have been completely decimated. The difference 
today is that approximately half a million people have 
been displaced from their homes. An unprecedented 
number of homes, schools, hospitals, public buildings, 
residential buildings, mosques, factories and cemeteries 
have been destroyed — the Israelis pursued their 
vengeance against our young even into the cemeteries. 
The difference today is that the devastation caused by 
that recent aggression is unmatched in modern times, 
as confirmed by a witness, the Commissioner-General 
of the United Nations Relief and Works Agency for 
Palestine Refugees in the Near East.

The latest war against Gaza constituted a series 
of absolute war crimes, carried out before the eyes 
and ears of the entire world, moment by moment. It 
is inconceivable that anyone today could claim not to 
grasp the magnitude and horror of the crimes. No one 
can support Israel’s right to self-defence without regard 
for the fate of the thousands of victims of our people. 
No one can ignore the simple fact, upon which we 
insist, that the life of a Palestinian is as precious as the 
life of any other human being. Ignoring the facts on the 
ground cannot erase such facts. We must also assume 
that no one can continue to wonder why extremism is 
rising and why the culture of peace is losing ground 
and receding, while efforts to achieve it are collapsing. 
And yet we continue to believe and hope that this time 
no one will try to help out the occupation by supporting 
its impunity and its attempts to evade accountability 
for its crimes.

Here, today, in the name of Palestine, I affirm that 
we will not forget or forgive, and we will not allow war 
criminals to escape punishment. Before the Assembly, 
I affirm that the Palestinian people will hold fast to 
their legitimate right to defend themselves against the 
Israeli war machine and to resist Israel’s colonial, racist 
occupation. At the same time, I want to affirm that not 
for one moment will our grief, trauma and anger make 
us abandon our humanity, our values and our ethics. We 
will always maintain our respect for and commitment 
to international law, international humanitarian law 
and the international consensus. We will maintain the 
traditions of our national struggle established by the 
Palestinian martyrs, to which we have been committed 
since the start of the Palestinian revolution in early 
1965.

In the midst of a torrent of massacres and the 
turmoil of vast destruction, we saw the peoples of the 
world gather in huge demonstrations on the streets of 
many cities to announce their condemnation of Israel’s 
aggression and occupation and their support of freedom 
for Palestine. We also saw how an overwhelming 
majority of countries around the world declared 
themselves for the same noble position and rushed to 
give our people all kinds of support and assistance. 
And we saw a qualitative and quantitative expansion in 
the activities of the international grassroots boycotting 
campaign against Israel’s policies of occupation, 
apartheid and colonial settlement, especially among 
academic, cultural, student and youth groups. In the 
name of Palestine, we pay tribute to all who chose 
to stand with human values and demanded freedom, 
justice and peace. All of those manifestations of true 
solidarity constituted an important message to those 
who faced genocide in Gaza, helping them to feel that 
they were not alone.

The recent war confirmed on the ground the 
essence of what the Israeli Government had been saying 
behind closed doors in negotiations. It came after long, 
difficult negotiations held over more than eight months 
under the auspices of the United States and through the 
efforts of President Barack Obama and his tenacious 
Secretary of State, John Kerry. We engaged in that 
endeavour and with the American Administration’s 
efforts with open minds and in good faith and a positive 
spirit. We laid out firm positions based on resolutions 
of international legitimacy. We genuinely respected 
all our commitments and understandings. Even as we 
watched the ongoing and escalating Israeli violations, 
we exercised incredible self-restraint, silencing our 
cries and tending to our own wounds in order to give the 
American efforts the best possible chance for success.

However, as usual, the Israeli Government missed 
no opportunity to undermine the chances for peace. 
Throughout the months of negotiations, settlement 
construction, land confiscation, home demolition, 


killing and arrest campaigns and large-scale forced 
displacement in the West Bank continued unabated. The 
unjust blockade of the Gaza Strip was tightened. The 
occupation’s campaign specifically targeted the city of 
Jerusalem and its inhabitants, attempting to artificially 
alter the spirit, identity and character of the Holy City 
and focusing on Al-Aqsa Mosque while threatening 
grave consequences. At the same time, armed gangs 
of racist settlers persisted in their crimes against the 
Palestinian people and their land, mosques, churches, 
property and olive trees.

Again as usual, the Israeli Government failed 
the test of peace. It breached an agreement with the 
United States Administration regarding the release 
from the occupation jails of a number of Palestinian 
prisoners, who we continue to insist should all be 
released. When confronted with simple questions 
during the direct negotiations or through the United 
States mediator, Israel had no hesitation in revealing 
its true positions. It refuses to end the occupation of 
the State of Palestine that began in 1967; rather it seeks 
to continue and entrench it, rejecting the Palestinian 
State and refusing to reach a just solution to the plight 
of the Palestine refugees. That is the Government of 
Israel’s official position. At best, the future it proposes 
for the Palestinian people consists of isolated ghettos 
for Palestinians on fragmented lands, without borders 
or sovereignty over its air space, water and natural 
resources, under the subjugation and control of the 
racist settlers and the army of occupation; at worst, it 
is a totally abhorrent form of apartheid. Some of the 
Israelis say they are for two States. Where is the State 
of Palestine? This is what they intend for the State of 
Palestine.

Israel confirmed during the negotiations that it 
rejects making peace with its victims, the Palestinian 
people. All of this has been carried out along with 
an attempt to brand the conflict as a religious one 
against a background of increasingly rampant racism 
in Israel’s political and media discourse, as well as its 
entrenchment in the school curriculum and a series 
of laws and practices in favour of the occupation and 
its settlers. This culture of racism, incitement and 
hatred was glaringly apparent some months ago in 
an appallingly despicable crime committed by fascist 
settlers, who abducted Mohammed Abu Khdeir, a 
young boy from Jerusalem, burned him alive and killed 
him.

This brings me to another fact of history. Over the 
years, the occupying Power has pursued a policy aimed 
at deliberately weakening the Palestinian National 
Authority in order to undermine it and make its role 
irrelevant. The occupation has targeted our relentless 
efforts to establish the foundations for the kind of 
State of Palestine that we want — a sovereign and 
independent State living in peace and building bridges 
of mutual cooperation with its neighbours, respecting 
its commitments, obligations and agreements and 
strengthening the values of citizenship, equality, 
nondiscrimination, the rule of law, human rights and 
pluralism.

We want a State that deepens Palestine’s enlightened 
traditions of tolerance, coexistence and non-exclusion, 
strengthens the culture of peace, promotes the role 
of women, establishes an effective administration 
committed to the standards of good governance, and 
cares for the needs and interests of its people. The 
occupation struck, and continues to strike, a blow at 
this effort because our quest is the antithesis of Israel’s 
settlement policies, and because Israel seeks to destroy 
Palestine’s chance of creating an independent State 
within the framework of the two-State solution.

When our efforts to end the internal division 
through national dialogue succeeded a few months ago 
and we prepared to restore the unity of our land, nation 
and institutions, we formed a national-consensus 
Government and began a process that was to lead to 
presidential and legislative elections. All countries 
around the world welcomed this achievement, with 
the exception of Israel, which has constantly sought to 
fragment our land and our national unity.

Where do we go from here? The idea that one can 
simply return to the past patterns of actions that failed 
repeatedly is naive at best and, in any case, wrong. 
For it ignores the fact that it is no longer acceptable or 
possible to repeat methods that have proved futile, or 
to continue with approaches that have repeatedly failed 
and that require comprehensive review and radical 
correction.

It is impossible — I repeat, impossible — to return 
to the cycle of negotiations that failed to deal with 
the core of the Palestinian question. There is neither 
credibility nor seriousness in negotiations in which 
Israel predetermines the results via its settlement 
activities and the occupation’s brutality. Nor is there 
meaning or value in negotiations in which the agreed 


objective is not ending the Israeli occupation and 
achieving the independence of the State of Palestine, 
with East Jerusalem as its capital, on the entire 
Palestinian territory occupied in the 1967 war. Moreover, 
negotiations that are not linked to a firm timetable for 
the implementation of this goal have no value. The time 
has come to end this colonial occupation.

Palestine refuses to have the right to freedom of its 
people, who suffer terrorism at the hands of the racist 
occupying Power and its settlers and remain hostage 
to Israel’s security conditions. The Palestinian people 
are actually the ones who need immediate international 
protection — a protection they are seeking through 
international organizations. They are in need of the 
security and peace that they more than any other people 
are denied. And the children of Palestine are worthy 
of the world’s efforts to ensure that their childhood, 
dreams and lives will not once again be destroyed. It is 
time for the chapters of this renewed, ongoing tragedy 
to be closed.

Those who were uprooted from their warm homes, 
good land and beautiful country in Al-Nakba 66 years 
ago, who were pushed into the misery of exile to live 
as refugees, and are now being forced into new waves 
of expulsion or onto ships of death on the world’s seas, 
need assurances. They need to be assured that they 
will not be displaced from their homes again, that their 
homes will not be destroyed again, and that they will 
not spend their lives waiting for the outbreak of a new 
war. Is it not time for this long tragedy to end?

We will not forever accept demands to prove our 
good intentions by making concessions at the expense 
of our rights, to remain silent as we are killed and our 
land is stolen, and to understand the conditions of 
the other party and the importance of preserving its 
coalition Government, while its occupation becomes 
more entrenched. We are exhausted by the additional 
tests that we must undergo to prove our efficiency, 
competence and eligibility to earn our natural, simple 
right to live a normal life; our inherent right to expect a 
stable and ordinary tomorrow and to dream about more 
beautiful days; and the right of our youth to plan their 
future safely with peace and freedom prevailing over 
our land, like other peoples of the world. The time has 
come for a genuine and ust peace to prevail in the land 
of peace. As I have said more than once, we are the only 
people in the world that remain under occupation.

All the Arab countries and ourselves have 
constantly warned about the disastrous consequences 
of the continuing Israeli colonial occupation and the 
denial of freedom and independence to the Palestinian 
people. We have repeatedly pointed out that allowing 
Israel to act as a State above the law without being held 
accountable or punished for its policies, aggression 
and defiance of the international community’s will 
and legality has provided fertile ground for, and an 
environment conducive to, the growth of extremism, 
hatred and terrorism in our region.

Confronting the terrorism that plagues our region 
by groups like the Islamic State of Iraq and the Levant 
and others, which have no basis whatsoever in the 
tolerant Islamic religion or humanity, and whose 
members are committing vile and heinous atrocities, 
requires much more than military confrontation. The 
matter is of the utmost urgency and requires much 
more than condemnations and declarations of positions, 
which are of course necessary. What is needed, first and 
foremost, is a comprehensive, credible strategy to dry 
up the sources of terrorism and eradicate its roots in all 
political, intellectual, economic and social spheres in 
our region. It requires the creation of solid foundations 
for a practical consensus rendering the fight against 
all forms of terrorism everywhere a collective task to 
be undertaken by an alliance of peoples, nations and 
civilizations. It requires, as a priority, ending the Israeli 
occupation, that in its practices and perpetuation, 
constitutes an abhorrent form of State terrorism and a 
breeding ground for incitement, tension and hatred.

At a time when we are still suffering from the horrors 
of war, we face a formidable challenge to reconstruct 
what has been destroyed by occupation. This is the third 
time we are attempting to rebuild after the destruction 
inflicted on us by the occupation. We greatly appreciate 
the fact that next month, at the invitation of the Arab 
Republic of Egypt and the Kingdom of Norway, the city 
of Cairo will host an international conference on relief 
and reconstruction for the Gaza Strip. Our Government 
will present comprehensive reports to the conference 
on the losses the acts of aggression have inflicted on 
various sectors of society, and it will provide details 
of plans and programmes to be rapidly implemented 
in the Gaza Strip, aimed at meeting immediate relief 
needs and the requirements for reconstruction, in full 
coordination with and under the supervision of the 
relevant United Nations agencies and bodies.


Just a couple of days ago, the Palestinian faction 
emphasized its support for Gaza in order to facilitate 


reconstruction. While we reiterate our appreciation and 
gratitude to all the countries and organizations that 
hastened to help the Palestinian people both during 
and after the war, we are confident that brotherly and 
friendly countries will not waver in their support for 
the plans and programmes we will present, and that 
the conference will have practical results that can meet 
the expectations and needs of the victims of this act of 
aggression.

We reaffirm here that the chief prerequisite for 
the success of all these plans and efforts is an end 
to the despicable ongoing Israeli blockade that has 
suffocated the Gaza Strip for years and turned it into 
the largest prison in the world for nearly 2 million 
Palestinian citizens. At the same time, we affirm our 
commitment to and the importance of consolidating 
the ceasefire through the negotiations being conducted 
under the auspices of Egypt. However, in order to avoid 
a repetition of the cycle of war and reconstruction every 
two or three years, it is imperative that we focus on 
the fundamental issue and starting point, which is that 
Gaza’s suffering will never be completely over until 
the occupation is ended and the State of Palestine’s 
independence achieved.

During the past two weeks, Palestine and the Group 
of Arab States have been working intensively with the 
various regional groups in the United Nations to prepare 
for the introduction of a draft resolution on the Israeli-
Palestinian conflict for adoption by the Security Council 
and to advance efforts to achieve peace, which we still 
believe can be accomplished through international 
legitimacy. This endeavour reaffirms our commitment 
to achieving a just peace through a negotiated solution 
and a diplomatic and political effort through United 
Nations bodies. It is inspired by and based fully on the 
spirit and provisions of the many resolutions that have 
been adopted in the General Assembly and the Security 
Council, laying the foundations for a lasting solution 
and a just peace. There is nothing new here. All of these 
are previously adopted resolutions.

This endeavour hopes to correct the failure of 
previous efforts to achieve peace by affirming the 
goal of ending the Israeli occupation and achieving 
a two-State solution for the State of Palestine, with 
East Jerusalem as its capital, over the entire territory 
occupied in 1967, alongside the State of Israel, and with a 
just and agreed-on solution to the plight of the Palestine 
refugees on the basis of resolution 194 (III), with a 
specific time frame for implementing those objectives, 
as stipulated in the Arab Peace Initiative. There must 
be a time frame. That will be linked to the immediate 
resumption of negotiations between Palestine and Israel 
in order to demarcate the borders, reach a detailed and 
comprehensive agreement on all final status issues and 
then draft a comprehensive peace treaty between us and 
them.

We are confident that this endeavour will enjoy the 
full support of those who are committed to ensuring that 
our country will not witness new wars and atrocities, 
who wish to support a campaign to combat terrorism, 
who believe we must act expeditiously to rectify the 
historical injustice inflicted by the Nakba on the people 
of Palestine, and who wish to see peace prevail in the 
land of monotheistic religions. The adoption of that 
draft resolution will affirm that this year the Assembly 
is striving to realize the International Year of Solidarity 
with the Palestinian People, who will continue to be 
steadfast in their struggle and will rise brave and strong 
from the rubble of destruction. As our poet Mahmoud 
Darwish has said, we are infected with the incurable 
disease of hope, and we love life if we are given a 
chance at it.

There is an occupation that must end now. There is 
a people who must be freed immediately. The hour of 
independence of the State of Palestine has arrived, and 
I believe you are listening for it.
